Citation Nr: 0419762	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

2.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for headaches, claimed 
as manifestations of an undiagnosed illness resulting from 
service in the Persian Gulf War.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue, claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1991.  He also served in the Southwest Asia theater of 
operations from August to November 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
headaches, chronic fatigue, and memory loss, all claimed as 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  The veteran perfected an appeal of the denial of 
service connection for headaches and memory loss.  

In a November 1998 statement his representative also 
expressed disagreement with the denial of service connection 
for fatigue, and the RO issued a statement of the case on 
that issue in January 2000.  The veteran did not, however, 
submit a substantive appeal within 60 days of the January 
2000 statement of the case.  For that reason the RO's January 
1998 denial of service connection for fatigue is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1997).

In March 2002 the veteran, through his representative, again 
claimed entitlement to service connection for fatigue and 
joint pain as undiagnosed illnesses.  In an October 2002 
rating decision the RO denied entitlement to service 
connection for joint pain, and again denied service 
connection for fatigue.  The veteran perfected an appeal of 
the October 2002 decision.

In the October 2002 decision the RO denied entitlement to 
service connection for fatigue, without addressing the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim.  See 38 U.S.C.A. § 5108 
(West 2002).  Regardless of the RO's characterization of the 
issue, however, the Board is without jurisdiction to consider 
the substantive merits of the claim for service connection in 
the absence of a finding that new and material evidence has 
been received.  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claims for VA 
compensation benefits.

2.  The claim of entitlement to service connection for joint 
pain as a manifestation of an undiagnosed illness resulting 
from service in the Persian Gulf War is not supported by 
objective indications of a chronic disability affecting the 
joints.

3.  The claim of entitlement to service connection for memory 
loss as a manifestation of an undiagnosed illness resulting 
from service in the Persian Gulf War is not supported by 
objective indications of a chronic disability pertaining to 
memory loss.

4.  The preponderance of the probative evidence affirmatively 
shows that the veteran's chronic headaches are not related to 
an in-service disease or injury, including service in the 
Persian Gulf War.

5.  The RO denied entitlement to service connection for 
chronic fatigue in January 1998, and that decision became 
final in the absence of a timely perfected appeal.  

6.  The evidence received subsequent to the January 1998 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material, because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

7.  The preponderance of the probative evidence affirmatively 
shows that the veteran's complaint of chronic fatigue is not 
related to an in-service disease or injury, including service 
in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A disorder manifested by joint pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  A disorder manifested by memory loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  A disorder manifested by headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4.  The January 1998 rating decision in which the RO denied 
entitlement to service connection for chronic fatigue is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.156 (2003).

5.  A disorder manifested by chronic fatigue was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have chronic illnesses manifested by 
joint pain, memory loss, headaches, and fatigue as a result 
of his service in the Persian Gulf War.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2002 and October 
2003 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claims for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), that VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The section 5103(a) notice 
was provided to the veteran prior to the October 2002 
decision here on appeal, but a section 5103(a) notice was not 
sent prior to the January 1998 decision.  To the extent that 
the Court's decision in Pelegrini is not mere dicta, however, 
the Board finds that the RO's compliance with the VCAA notice 
provisions subsequent to the January 1998 decision is not 
prejudicial.  See Pelegrini, 17 Vet. App. at 430 (Ivers, J. 
concurring in part, dissenting in part) ("[P]arts III.A.1, 
2.a and b. of the opinion contain nothing necessary to the 
disposition of this case.  They are, therefore, at best 
dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in January 1998, more than two 
years before the passage of the VCAA.  Thus, it is impossible 
for a VCAA-specific notice to have been provided before the 
"initial unfavorable" decision on the claim.  In cases such 
as this, requiring VA to have provided VCAA notice "upon 
receipt of a complete or substantially complete application" 
as Pelegrini suggests, would appear to require retroactive 
application of the VCAA back to 1997 when the veteran filed 
his claim.  As the United States Court of Appeals for the 
Federal Circuit (hereinafter "the Federal Circuit") made 
clear in Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 
2003), however, "[S]ection 3(a) of the VCAA does not apply 
retroactively."  See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002).  Because it was impossible for VA to comply with 
a statute that had not yet been issued at the time of the 
January 1998 denial, there can be no prejudice to the veteran 
for not complying with the VCAA at that time.  Nevertheless, 
the Board will now explore whether notice provided after the 
initial denial sufficiently complies with the VCAA notice 
provisions and whether the veteran is prejudiced by such 
post-decision notification.

Although the section 5103(a) notices were sent following the 
January 1998 decision, in a November 1997 notice the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to compensation benefits based on 
service in the Persian Gulf War, and the medical and non-
medical evidence and information that he was required to 
submit any order to substantiate his claim.

In addition, the veteran has had more than two years 
following the initial section 5103(a) notice in April 2002 to 
submit additional evidence or identify evidence for the RO to 
obtain.  Following the April 2002 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claim in supplemental statements of the case issued in 
October 2002 and March 2004.  In re-adjudicating the claim 
for service connection the RO considered all the evidence of 
record and applied the same benefit-of-the doubt standard of 
proof as when initially adjudicating the claim.  In resolving 
his appeal the Board will also consider all the evidence now 
of record, and apply the same standard of proof.  The veteran 
has presented evidence at an RO hearing.  For these reasons 
the Board finds that the veteran has not been prejudiced by 
having been provided the section 5103(a) notice following the 
RO's January 1998 unfavorable decision.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (prejudice is not shown if the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing).  

In the November 1998 and March 2003 statements of the case 
and multiple supplemental statements of the case, the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to service connection and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him VA medical examinations in September 
1997, November 1998, January 2001, and October 2002.  The 
examination in October 2002 included a medical opinion 
regarding the claimed nexus between the veteran's claimed 
disabilities and his service in the Persian Gulf War.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Joint Pain

As an initial matter the Board notes that although the 
veteran was treated for right patella pain syndrome while on 
duty with the Army Reserves, there is no evidence of the 
incurrence of a knee injury while he was on active duty, nor 
does he so claim.  The veteran claims that the pain he 
suffers in the knees and thighs constitutes an undiagnosed 
illness resulting from his service in the Persian Gulf War.  

An August 2001 VA treatment record indicates that he was 
given Percocet due to a complaint of leg pain.  The treatment 
records do not otherwise document any complaints or clinical 
findings pertaining to pain in the lower extremities.  The RO 
provided him a VA medical examination in October 2002 in 
order to document any objective indications of a lower 
extremity disorder manifested by pain.  During the 
examination the veteran reported that, in the past, he had 
experienced aching primarily in the thighs in the late 
afternoon.  He denied that the pain awakened him at night.  
Prior to entering into a drug treatment program six months 
before the examination, he had worked in construction.  He 
intended to return to construction work on completion of the 
program.

Examination of the knees and thighs revealed no 
abnormalities, and an X-ray study of the knees was normal.  
The examiner determined that the veteran's report of vague 
aches and pains in the knees and thighs was not supported by 
any objective findings in the knees or the thighs.  The 
examiner also determined that the complaint could not 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf War because no objective findings were 
presented.

The veteran testified during an October 2003 hearing before 
the RO Decision Review Officer that he has fairly severe pain 
in his knees, which also affected the thighs.  He has not, 
however, alluded to any evidence objectively documenting the 
existence of a knee or thigh disability.

A grant of service connection for a disorder as a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War requires objective 
indications of chronic disability that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (2003).  The 
veteran's claim for service connection for joint pain is not 
supported by any objective indications of chronic disability.  
For that reason the Board finds that the criteria for a grant 
of service connection based on the regulatory provisions 
applicable to veterans of the Persian Gulf War are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for a disorder 
manifested by joint pain.

Memory Loss

The veteran also claims to suffer from memory loss as a 
result of his service in the Persian Gulf War.  An April 1997 
private treatment record indicates that, in conjunction with 
treatment for chronic headaches, the veteran complained of 
problems with his short-term memory.  Testing was not 
conducted, however, in order to determine whether he actually 
had a memory deficit.  During the September 1997 VA 
neurological examination he complained of a memory 
disturbance, but examination revealed no evidence of memory 
loss.

VA treatment records reveal that during a Persian Gulf War 
protocol examination in November 1997, the veteran again 
complained of memory loss.  The records do not, however, 
document any testing regarding the functioning of his memory.

During the November 1998 VA medical examination he reported 
experiencing short-term memory loss, in that he was unable to 
remember even simple tasks that his spouse asked him to do.  
He stated that he had to write down everything in order to 
keep track of what he needed to do.  The examiner found that, 
in terms of long-term memory, the veteran's recall of his 
medical history was good.  The examiner also found that any 
short-term memory deficit was a function of loss of 
concentration and short-term memory dysfunction.  The 
examiner did not, however, document any testing of the 
veteran's short-term memory to establish that he did, in 
fact, suffer from a short-term memory deficit.

The veteran also underwent neuropsychological testing in June 
1999.  That testing revealed that his memory for verbal 
recognition was below average, but the remainder of the 
memory test scores were within normal limits.  The testing 
psychologist noted that, although the veteran reported having 
a memory impairment, of the seven memory tests administered, 
only one was below average.

He was again examined in November 2001 due to treatment for 
chronic headaches.  That examination revealed his short-term 
memory to be normal.

The veteran provided testimony before the RO Decision Review 
Officer in October 2003.  He then stated that he tended to 
forget things, and that he needed to be reminded of things he 
needed to do.  The veteran's subjective perception of having 
a memory deficit does not, however, constitute objective 
evidence of having memory loss.

As previously stated, a grant of service connection for a 
disorder as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War requires 
objective indications of chronic disability that by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (2003).  The only objective evidence indicating that 
the veteran suffers from a memory loss consists of the 
results of one of the seven memory tests administered in June 
1999.  The remaining tests of memory in June 1999, and 
multiple examinations beginning in September 1997, revealed 
no objective indications of a chronic disability related to 
memory loss.  The Board finds, therefore, that the 
preponderance of the objective evidence indicates that the 
veteran does not have a memory loss, and that his claim is 
not supported by objective indications of chronic disability.  
For that reason the Board finds that the criteria for a grant 
of service connection based on the regulatory provisions 
applicable to veterans of the Persian Gulf War are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for a disorder 
manifested by memory loss.

Headaches

Factual Background

The veteran currently claims to have had chronic headaches 
since he was separated from service in November 1991.  His 
service medical records disclose that he was treated in 
October 1991 for a sinus headache.  During his November 1991 
separation examination he did not report a history of chronic 
headaches, nor were any neurological abnormalities found on 
examination.

The veteran initially claimed entitlement to VA compensation 
benefits in April 1997.  The first documentation of a 
headache disorder occurred in December 1996, at which time he 
was treated for acute sinusitis.  He sought treatment for 
chronic alcohol abuse in February 1997, at which time he was 
given Antabuse.  He continued to use the Antabuse until March 
25, 1997, at which time he reported to the emergency room 
with "the worst headache of his life."  When in the 
emergency room he stated that he had been in his usual state 
of health until March 20, when he started getting a headache.  
He denied any history of chronic headaches.  The headache had 
progressively worsened, and on the morning he sought 
treatment he experienced a flash of light, a sudden increase 
in pain, and blacked out.  A computerized tomography (CT) 
scan of the head was normal, and his symptoms were assessed 
as acute migraine.  

Since March 1997 he has received ongoing treatment for 
chronic headaches and has undergone numerous neurological 
evaluations, including CT scans, magnetic resonance imaging 
(MRI), angiography, and electroencephalography (EEG).  Those 
evaluations have not resulted in a clear diagnosis or 
etiology for the headaches.  The headaches have been 
attributed to migraine, tension, mixed migraine and tension, 
and etiology unknown.  In March 1997 his private physician 
entered a diagnosis of headache, possibly migrainous with 
aura versus a mixed type (tension) headache.  In April 1997 
his physician documented a three to four week history of 
headaches that were assessed as probably tension versus a 
mixed type headache.  Later in April 1997 the physician found 
that the headaches were related to stress.

During a September 1997 VA neurology examination the veteran 
reported that his headaches began six months previously.  
Although he had served in the Persian Gulf War, he knew of no 
environmental hazards to which he may have been exposed.  He 
stated that his private neurologist had assessed the 
headaches as mixed tension and migraine.  The examiner found 
that the veteran had a history of headaches for the previous 
six months that were suggestive of migraine, but that a 
diagnosis of migraine was not clear.  The examiner stated 
that a specific diagnosis could not be made, and that 
additional diagnostic studies would not be helpful.

The veteran underwent an additional VA neurology examination 
in November 1998, which included a review of the evidence in 
his claims file.  The examiner noted the previously 
documented diagnoses of migraine versus tension headaches, 
and found that the headaches were of unknown etiology.

During the June 1999 psychoneurological testing the veteran 
initially stated that he had had a constant headache since 
serving in the Persian Gulf War.

In conjunction with the January 2001 VA neurology examination 
the veteran reported having had a constant headache for the 
previous three to four years.  Based on the results of the 
examination and review of the medical evidence of record, the 
examiner then determined that the veteran's headaches were 
due to muscle contraction and tension, likely associated with 
stress.  He also found that the headaches could be caused by 
rebound from the multiple and extensive analgesics the 
veteran took on a daily basis.  Regardless of the etiology, 
the neurologist determined that the headaches were not 
related to service.

According to the VA treatment records, in March 2002 the 
veteran reported a 10-year history of chronic headaches.  
During the October 2003 hearing he testified that his 
headaches began as soon as he returned home from the Persian 
Gulf.

Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The medical evidence indicates that the veteran currently 
suffers from chronic headaches.  In addition, his claim is 
supported by evidence of an in-service injury, including 
having been treated for a sinus headache in October 1991 and 
having served in the Persian Gulf War.  The evidence does not 
indicate, however, that the current headache disorder, 
however diagnosed, is related to the in-service injury.

The initial documentation of the veteran having chronic 
headaches occurred in March 1997, more than five years 
following his separation from active duty.  Although the 
veteran reported in June 1999 that he had had chronic 
headaches since he was in service, that assertion is refuted 
by his service medical records, which show that on separation 
from service he denied having a history of chronic headaches.  
When claiming entitlement to compensation benefits for 
headaches in April 1997, he stated that the headaches began 
in March 1997.  In addition, the March 1997 treatment records 
show no history of chronic headaches prior to March 20, 1997.  
Curry, 7 Vet. App. at 68 (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Because the veteran's current assertions are in 
conflict with the earliest obtainable evidence, the Board 
finds that his allegations of continuing symptomatology since 
service are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board may discount the 
credibility of the evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The VA examiner in January 2001 determined, based on review 
of the evidence of record, that the veteran's headaches were 
not related to service.  The only evidence of record 
indicating that the headaches are related to service consists 
of the veteran's statements.  As a lay person, however, the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  His statements are not, therefore, probative of a 
nexus between the currently diagnosed disorder and a disease 
or injury incurred in service.  Because the only probative 
evidence indicates that the headaches are not related to 
service, the Board finds that the criteria for service 
connection on a direct basis are not met.

The Board notes that, pursuant to the provisions applicable 
to veterans of the Persian Gulf War, compensation may be 
payable for a chronic disability if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  The medical 
evidence shows that the veteran's headaches have been 
variously assessed as migraine, tension headaches, mixed 
type, or cause undetermined.  The fact that the cause of the 
headaches may or may not be known does not preclude a finding 
that the headache disorder has been attributed to a known 
clinical diagnosis--chronic headaches.

In addition, 38 C.F.R. § 3.317 requires that the claimed 
illness be supported by objective indications of chronic 
disability.  Pain, including headaches, is a subjective 
symptom.  Although the veteran has repeatedly complained of 
debilitating headaches, extensive examination and diagnostic 
testing have failed to reveal any objective evidence of 
disability.

Regardless of whether a diagnosis of chronic headaches 
constitutes a known clinical diagnosis, or whether the 
veteran's behavior in response to a claimed headache 
represents independent verification of the existence of a 
headache, compensation is not payable under the provisions 
applicable to veterans of the Persian Gulf War if there is 
affirmative evidence that the chronic disability was not 
incurred during active duty in the Southwest Asia theater of 
operations.  38 C.F.R. § 3.317(c) (2003).  The VA examiner in 
January 2001 expressly found, based on review of the evidence 
of record, that the veteran's headaches were not related to 
service, and the veteran's only active duty consisted of his 
service in the Persian Gulf War.  The examiner's finding 
constitutes affirmative evidence that the headache disorder 
was not incurred during active duty in the Southwest Asia 
theater of operations.  The Board finds, therefore, that the 
criteria for a grant of service connection based on the 
provisions applicable to veterans of the Persian Gulf War are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
headaches.

Fatigue

As previously stated, the RO denied entitlement to service 
connection for fatigue in the January 1998 rating decision, 
and that decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1997).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2002).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The Board notes that in the March 2002 claim for service 
connection for fatigue, the veteran's representative asserted 
that the veteran was entitled to reconsideration of the 
January 1998 decision due to a revision to the statute 
pertaining to veterans of the Persian Gulf War (38 U.S.C.A. 
§ 1117 (West 2002)).  The Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001), was enacted in December 2001.  That law expanded the 
definition of disabilities for which service connection can 
be established for veterans of the Persian Gulf War to 
include a "medically unexplainable chronic multisymptom 
illness defined by a cluster of signs or symptoms," 
including chronic fatigue syndrome.

A finally denied claim for service connection can be 
reconsidered if there is an intervening and substantive 
change in a law or regulation that creates a new basis of 
entitlement to a benefit.  See Spencer v. Brown, 4 Vet. App. 
283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).  The Court held:

[W]hen a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement 
to a benefit, an applicant's claim of entitlement 
under such law or regulation is a claim separate 
and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
The applicant's later claim, asserting rights which 
did not exist at the time of the prior claim, is 
necessarily a different claim.

Spencer, 4 Vet. App. at 288-89.

The Board finds, however, that the change to the statute (and 
regulation) pertaining to the provisions for veterans of the 
Persian Gulf War does not provide a basis for reconsidering 
the claim for service connection for fatigue.  As an initial 
matter, it is clear that change to a statute or regulation 
cannot constitute new and material evidence because such a 
change is not "evidence."  See Routen v. Brown, 142 F.3d 
1434, 1442 (Fed. Cir. 1998), cert. denied, 525 U.S. 962 
(1998).  In addition, the change to the statute and 
regulation does not provide a basis for reconsidering the 
issue of entitlement to service connection for fatigue 
because the change did not create a new basis of entitlement 
in this case.  The Federal Circuit described a regulation 
providing a new basis of entitlement as follows:

There is a good argument that, if a new law 
provides for benefits not previously available, 
even though grounded on some but not all of the 
same facts adjudicated under an earlier law, a new 
cause of action is created along with a new 
entitlement to a remedy.  Thus, if the old law 
required proof of facts A, B, and C, and the new 
law requires proof of facts A, B, and D, a veteran 
who lost the A, B, C case under the old law because 
he could not establish C would seem free to claim 
under the new law, assuming he can establish A, B, 
and D.

Routen, 142 F.3d at 1441-42.

In this case the RO denied entitlement to service connection 
for fatigue in January 1998 because there was no evidence of 
any objective indications of chronic disability, not because 
his complaint of fatigue had been diagnosed as chronic 
fatigue syndrome.  The change to the statute and regulation 
expanding the definition of "chronic disability" to include 
a "medically unexplainable chronic multisymptom illness 
defined by a cluster of signs or symptoms," including 
chronic fatigue syndrome, would not, therefore, have any 
effect on whether the veteran is entitled to service 
connection for fatigue.  For that reason the change to the 
statute and regulation did not provide a new basis of 
entitlement, and new and material evidence is required to 
reopen the previously denied claim.

Factual Background

The evidence of record in January 1998 included the veteran's 
service medical records, which are negative for any 
complaints or clinical findings pertaining to fatigue.  In 
April 1997 he claimed entitlement to compensation benefits 
for a "lethargic condition," which he claimed existed since 
returning from the Persian Gulf War.

His private treatment records indicate that he complained of 
fatigue in December 1996, which was associated with an attack 
of acute sinusitis.  In February 1997 he requested treatment 
for alcohol abuse, and then reported having consumed six to 
eight beers a day "for years."  He had lost his driver's 
license, apparently due to a charge of driving while 
intoxicated.  His spouse, who accompanied him to the medical 
appointment, stated that she did not trust him to be alone 
with their children.  He continued to receive Antabuse for 
the treatment of alcoholism until his headaches began in 
March 1997.

The veteran's private physician found that while examining 
him on March 28, 1997, he appeared to be very tired.  He had, 
at that time, been experiencing a severe headache since March 
25.  The physician attributed the fatigue to probable early 
depression.  In April 1997 the physician noted that the 
veteran was experiencing a number of psychosocial stressors, 
including his headaches, his spouse's mental illness, and a 
hearing pertaining to the charge of driving while 
intoxicated.  He reported that he was having difficulty 
sleeping, but was able to sleep for four or five hours at a 
time.  The physician again entered an assessment of probable 
early depression.  The physician noted that the dosage of 
medication the veteran was taking was not causing sleepiness, 
and increased the dosage.  Later in April 1997 the veteran 
reported that he was sleeping much better with the increase 
in medication.  

The examiner in September 1997 did not document any findings 
regarding fatigue as a result of the examination.

The evidence received following the January 1998 rating 
decision includes extensive VA treatment records, and 
statements and testimony of the veteran and his spouse.  The 
VA treatment records disclose that in November 1997 the 
veteran complained of chronic fatigue, regardless of how much 
sleep he received.  The record does not, however, document 
any objective indications of fatigue.

During the November 1998 VA examination the veteran again 
complained of experiencing fatigue since he was separated 
from active service.  Although the examiner provided a 
diagnosis of chronic fatigue following the examination, the 
examination revealed no objective indications of fatigue.  
When being evaluated for his headache complaints in November 
1998, the veteran stated that he had three small children and 
that he slept poorly.  A physical examination was then 
negative.

In conjunction with the January 2001 VA examination the 
veteran reported that he slept well, but was sometimes 
awakened after four hours of sleep.  He was then working 
full-time.  The medical examination was normal.

A March 2002 VA treatment record indicates that the veteran 
had been a heavy drinker until he stopped six months 
previously.  He entered a drug treatment program in March 
2002.

During the October 2002 VA examination the veteran reported 
that the onset of chronic fatigue, in spite of sleeping well, 
occurred subsequent to his separation from service.  He 
stated that his fatigue continued to progress, until he was 
admitted to a drug treatment program six months previously.  
He also stated that he was then sleeping very well.  He had 
been unemployed for the previous six months that he was in 
the drug treatment program, but was returning to his 
employment in construction.  The medical examination revealed 
no abnormalities.  The examiner found that the veteran's 
complaint of chronic fatigue was not related to a sleep 
disorder, but was consistent with drug and/or alcohol abuse, 
for which the veteran had undergone treatment.

In the October 2003 hearing the veteran testified that he was 
then working as a sheet metal worker, that his job was very 
stressful, that it required a lot of climbing, lifting, and 
carrying, and that by the end of the day he was "worn out."  
He stated that three or four times a week he had to lie down 
when he got home from work in order to rest before his wife 
went to work, so that he could care for their children.  He 
stated that he had a constant headache, which was sometimes 
worse than at other times.  He also stated that when working 
he became tired prior to lunch time, and again stated that 
his job was very stressful and physically demanding.  He 
testified that these symptoms began as soon as he returned 
from the Persian Gulf War, but that they had gotten worse in 
the previous five or six years.  He denied having sought any 
medical treatment prior to 1997 or 1998.

His spouse testified that after work the veteran would lie 
down for half an hour to two hours if he had not had enough 
sleep, and that her oldest child had, to a certain extent, 
been given responsibility for the household while she was at 
work.  She indicated that the veteran's behavior was 
unpredictable, depending on whether he was having a headache 
or how tired he was, and that he could be irritable.  She 
stated that she called home often when she was at work, just 
to make sure everything was okay.  She also stated that the 
veteran was frequently too tired to participate in school 
functions with their children.

Analysis

The RO denied entitlement to service connection for fatigue 
in January 1998 because the veteran's complaints were not 
supported by any objective indications of a chronic 
disability.  The evidence received subsequent to that 
decision includes the testimony of the veteran's spouse, in 
which she stated that the veteran frequently had to lie down 
when coming home from work, and that he was often too tired 
to participate in school functions with their children.  The 
evidence provided by the veteran's spouse constitutes non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2003).  That evidence 
is new, in that none of the evidence of record in January 
1998 reflected any objective indications of disability.  The 
spouse's testimony is also material because it relates to an 
unestablished fact that resulted in the denial of service 
connection for fatigue and, taken at face value, presents the 
reasonable possibility of changing the outcome of the case.  
The Board finds, therefore, that evidence that is both new 
and material has been submitted, and the claim of entitlement 
to service connection for fatigue is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the veteran has been given adequate notice of 
the need to submit evidence or argument on the question being 
addressed and an opportunity to submit evidence and argument 
on that issue.  Curry, 7 Vet. App. at 67.  In the instant 
case the RO conducted a de novo adjudication of the veteran's 
claim in the October 2002 rating decision, the March 2003 
statement of the case, and the March 2004 supplemental 
statement of the case.  The RO has also provided the veteran 
with the laws and regulations pertaining to service 
connection, including the regulation pertaining to veterans 
of the Persian Gulf War, and the veteran and his 
representative submitted arguments and evidence on that 
issue.  The Board finds, therefore, that it may consider the 
substantive merits of the claim for service connection 
without prejudice to the veteran.

The veteran claims to have suffered from fatigue since his 
return from the Persian Gulf War.  The evidence also shows, 
however, that he has engaged in alcohol and/or drug abuse 
since then, in that his physician noted in February 1997 that 
he had consumed six to eight beers a day "for years."  He 
apparently continued to abuse drugs and/or alcohol, because 
he underwent inpatient drug treatment beginning in March 
2002.  The VA examiner in October 2002 found, based on review 
of the evidence of record, that the veteran's complaint of 
chronic fatigue was related to drug and/or alcohol abuse.

The only evidence of record indicating that the complaint of 
fatigue is related to service consists of the veteran's own 
statements.  The veteran is not, however, competent to 
provide evidence on the etiology of a medical disorder.  His 
assertions are not, therefore, probative of whether his 
fatigue is related to military service.  Grottveit, 5 Vet. 
App. at 93.  The Board finds, therefore, that the 
preponderance of the probative evidence indicates that the 
fatigue is not related to an in-service injury, including 
service in the Persian Gulf War.

As shown above, compensation is not payable pursuant to the 
statute and regulation pertaining to veterans who served in 
the Persian Gulf War if there is affirmative evidence that an 
illness was not incurred during active duty in the Southwest 
Asia theater of operations.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  The examiner's opinion constitutes 
such affirmative evidence.  The Board finds, therefore, that 
the criteria for a grant of service connection based on the 
provisions applicable to veterans of the Persian Gulf War are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
fatigue.


ORDER

The claim of entitlement to service connection for joint 
pain, claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for memory 
loss, claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for headaches, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for fatigue is reopened.

The claim of entitlement to service connection for fatigue, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



